Case 1:18-cv-04866-GBD Document 146 Filed 05/05/20 Page 1 of 7

pi fay

 

 

UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF NEW YORK it a “
wee eee ee eee eee eee eee eee x Fa wi
PATRICIA SCOTT FLEMING, :
as Administratrix of the Estate of Patrick Fleming:
and individually, ee See
Plaintiff, MEMORANDUM DECISION
| AND ORDER
-against- :
. 18 Civ. 4866 (GBD)
CITY OF NEW YORK et al., :
Defendants. :
wee ese we eee ew Eee ee Ee he Ewe Ee eB ee Oe xX

GEORGE B. DANIELS, United States District Judge:

Plaintiff Patricia Scott Fleming brought this action alleging that her son, Patrick Fleming,
was assaulted and subject to medical malpractice during his pretrial detention at Rikers Island
Correctional Center. (First Am. Compl. (“FAC”), ECF No. 6.) Specifically, Plaintiff brought
claims under the Constitution, enforceable under 42 U.S.C. § 1983; the Americans with
Disabilities Act (the “ADA”), 42 U.S.C. §§ 12131-12165; and the Rehabilitation Act (the “RA”),
29 U.S.C. § 794a. Defendants moved to dismiss the FAC for failure to state a claim pursuant to
Federal Rule of Civil Procedure 12(b)(6). (Notice of Mot. (“Med. Defs.” Mot.”), ECF No. 72;
Notice of Mot. (“City Defs.’ Mot.”), ECF No. 85.) On August 27, 2019, this Court dismissed all
but four of Plaintiff's claims. (See Mem. Decision and Order, ECF No. 127.)! The relevant factual
and procedural background is set forth in greater detail in this Court’s August 27, 2019

Memorandum Decision and Order, which is incorporated by reference herein.

 

' The Medical Defendants’ motion to dismiss Plaintiff's § 1983 claims for deliberate indifference to medical
needs was denied as to Drs. Maung Maungoo, Myat Win, and Antonio Martinez. (See id.) The City
Defendants’ motion to dismiss Plaintiff's § 1983 claims for deliberate indifference to medical needs, ADA
claim, RA claim, and negligence claim was denied. (See id.)

 

    

 
Case 1:18-cv-04866-GBD Document 146 Filed 05/05/20 Page 2 of 7

Plaintiff now moves this Court to reconsider its August 27, 2019 decision pursuant to
Federal Rule of Civil Procedure 54(b) and Rule 6.3 of the Local Civil Rules. (See Notice of Mot.,
ECF No. 129.) Plaintiff principally argues that reconsideration is warranted because this Court
improperly applied (1) a summary judgment standard in dismissing the First Amendment
retaliation claim, and (2) Heck v. Humphrey, 512 U.S. 477 (1994) in dismissing the prosecution-
related Brady claims. (See Mem. of Law in Supp. of Mot. for Reconsideration (“Pl.’s Mem.”),
ECF No. 129-1.) Plaintiff's motion for reconsideration is DENIED.

I. LEGAL STANDARD

Reconsideration is an “extraordinary remedy to be employed sparingly in the interests of
finality and conservation of scarce judicial resources.” U.S. Bank Nat'l Ass'n y. Triaxx Asset Mgmt.
LLC, 352 F. Supp. 3d 242, 246 (S.D.N.Y. 2019) (citation omitted). “The standard for granting
such a motion is strict, and reconsideration will generally be denied unless the moving party can
point to controlling decisions or data that the court overlooked—matters, in other words, that might
reasonably be expected to alter the conclusion reached by the court.” Shrader v. CSX Transp.,
Inc., 70 F.3d 255, 257 (2d Cir. 1995) (citation omitted); see also Local Civ. R. 6.3 (providing that
movant must “set[{] forth concisely the matters or controlling decisions which counsel believes the
Court has overlooked”). Grounds justifying reconsideration include “an intervening change of
controlling law, the availability of new evidence, or the need to correct a clear error or prevent
manifest injustice.” Virgin Atl. Airways, Ltd. v. Nat’! Mediation Bd., 956 F.2d 1245, 1255 (2d Cir.
1992) (citations omitted). A motion for reconsideration is, however, “not a vehicle for relitigating
old issues, presenting the case under new theories, securing a rehearing on the merits, or otherwise
taking a ‘second bite at the apple.’” Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36,

52 (2d Cir. 2012) (citations omitted); see also Weiss v. El Al Isr. Airlines, Ltd., 471 F. Supp. 2d

 

 

 
Case 1:18-cv-04866-GBD Document 146 Filed 05/05/20 Page 3 of 7

356, 358 (S.D.N.Y. 2006) (“A motion for reconsideration is not an opportunity for a losing party
to advance new arguments to supplant those that failed in the prior briefing of the issue.”).
II. RECONSIDERATION IS NOT WARRANTED
Plaintiff has not asserted that there has been an intervening change of controlling Jaw, that
new evidence has become available, or that there is a need to correct a “clear error” or prevent
“manifest injustice.” Instead, Plaintiff attempts to take a second bite at the apple by regurgitating
the arguments she previously made in her opposition brief.
A. This Court Did Not Err in Dismissing Plaintiff's First Amendment Retaliation Claim.
Plaintiff contends that this Court incorrectly applied a summary judgment standard in
dismissing the First Amendment retaliation claim. Specifically, she argues that the two Second
Circuit decisions upon which this Court relied—namely, Bennett v. Goord, 343 F.3d 133 (2d Cir.
2003) and Washington v. Afify, 681 F. App’x 43 (2d Cir. 2017)—“are both summary judgment,
not motion to dismiss cases, apply|ing] a stricter standard than the one applicable to motions to
dismiss.” (Pl.s Mem. at 14.) In support of this assertion, Plaintiff reargues issues already
resolved by this Court.’ As this Court explained in its August 27, 2019 decision, in the absence of
any supporting factual allegations suggesting evidence of retaliatory animus on the part of the C.O.
Defendants, Plaintiff cannot successfully plead a First Amendment retaliation claim. (Mem.
Decision and Order at 29.) Indeed, it is well established that courts in this Circuit are to approach

retaliation claims in the context of prison “with skepticism and particular care,” considering that

 

* For instance, Plaintiff again argues that there is temporal proximity between the filing of a grievance and
letters of complaint and the alleged assault, and that this is sufficient to establish a retaliation claim.
(Compare Mem. of Law in Opp’n to Mots. to Dismiss of City of N.Y. and Affiliates (“PI.’s MTD Opp’n’”)
at 15-17 (claiming that “(t}emporal proximity between the protected activity and the retaliatory conduct is
generally sufficient to raise an inference of causal connection”), with Pl.’s Mem. at 14 (contending that
“at the motion to dismiss stage .. . the temporal proximity between [Fleming]’s First Amendment activities
and the correctional officers’ alleged retaliatory conduct is sufficient to establish a prima facie case of
retaliation.”).)

 

 
Case 1:18-cv-04866-GBD Document 146 Filed 05/05/20 Page 4 of 7

“virtually any adverse action taken against a prisoner by a prison official—even those otherwise
not rising to the level of a constitutional violation—-can be characterized as a constitutionally
proscribed retaliatory act.” See Dawes v. Walker, 239 F.3d 489, 491 (2d Cir. 2001), overruled on
other grounds by Swierkiewicz v. Sorema N.A., 534 U.S. 506 (2002). Thus, to survive a motion to
dismiss, such claims must be supported by sufficiently detailed factual allegations and not stated
in conclusory terms. See Friedl v. City of N.Y., 210 F.3d 79, 85-6 (2d Cir. 2000) (citation omitted).

Furthermore, in arguing that this Court improperly relied on Bennett and Afify, Plaintiff
cites a list of retaliation cases decided at the motion to dismiss stage. (See Pl.’s Mem. at 1-4.)
None of those cases, however, persuade this Court to revisit its determination that Plaintiff failed
to plausibly plead a § 1983 claim for retaliation under the First Amendment. If anything, those
cases appear to rest on far more suggestive factual allegations sufficient to draw reasonable
inferences that the plaintiffs exercise of constitutionally protected conduct was a substantial or
motivating factor for the adverse actions taken by the defendants. In Bennet and Affify, the
plaintiffs’ retaliation claims survived an earlier motion to dismiss because both plaintiffs alleged
sufficient facts from which retaliation could have been plausibly inferred. See Bennett vy. Tucker,
No. 95 Civ. 8029 (SAS), 1996 WL 288202 (S.D.N.Y. May 30, 1996) (finding that the plaintiff
presented specific facts demonstrating his retaliation claim, if proved, would entitle him to relief);
see also Washington v. Afify, 968 F. Supp. 2d 532, 543-45 (W.D.N.Y. 2013) (finding that the
plaintiff stated a valid claim of retaliation where “{the] defendants took specific, concrete actions
against plaintiff in retaliation for his exercise of his First Amendment rights.”). This Court found
that the FAC here lacks sufficient factual allegations to meet the standard for retaliation. Indeed,
Plaintiff has not pointed to any controlling precedent or factual matters that this Court overlooked

that warrants reconsideration of its August 27, 2019 decision. See Shrader, 70 F.3d at 257.

 

 
Case 1:18-cv-04866-GBD Document 146 Filed 05/05/20 Page 5 of 7

B. This Court Did Not Incorrectly Apply Controlling Law in Dismissing Plaintiff's
Prosecution-Related Brady Claims.

Plaintiff argues, on two separate grounds, that this Court improperly applied Heck in
dismissing the prosecution-related Brady claims. (Pl.’s Mem. at 4-5.) First, in arguing for
reconsideration by this Court, Plaintiff asserts that “because [Fleming]’s video and line-up claims
do not necessarily affect the validity of his plea, he should be able to pursue damages relating to
the prosecution’s failure to offer the five-year plea at an earlier time.” (Ud. at 5.) Plaintiff's
argument is without merit. In Heck, the Supreme Court found that in order to recover damages for
unconstitutional conviction or imprisonment pursuant to § 1983, the plaintiff “must prove that the
conviction or sentence has been reversed on direct appeal, expunged by executive order, declared
invalid by a state tribunal authorized to make such determination, or called into question by a
federal court’s issuance of a writ of habeas corpus, 28 U.S.C. § 2254.” 512 U.S. at 486-87. This
Court previously found that Fleming pleaded guilty to the armed robbery for which he was
prosecuted, that the conviction was never invalidated, and that any potential claim is thus
foreclosed.> (Mem. Decision and Order at 34-35.)

Plaintiff attempts to relitigate this issue by arguing for the first time that “Plaintiff's
exculpatory video and suggestive line-up claims do not necessarily call into question [Fleming]’s
guilty plea” but that “Fleming’s guilty plea was invalid because he was under duress at the time
due to his illness.” (Pl’s Mem. at 4-5 (emphasis in original).) Plaintiffis not permitted to “advance
new facts, issues, or arguments not previously presented to [this Court]” in her motion for

reconsideration. Nicaj v. City of N.Y., 282 F. Supp. 3d 708, 712 (S.D.N.Y. 2017) (quoting Estate

 

> This conclusion was based on Plaintiff's allegation that unidentified police officers had violated Fleming’s
constitutional rights pursuant to Brady v. Maryland, 373 U.S. 83 (1963) by “deliberately suppress[ing] . . .
an exculpatory video that would have established [Fleming’s] innocence” as well as “a grossly suggestive
line-up.” (FAC §{ 265, 267.) Plaintiff argued that “[a]s a result of the suppression of [this] exculpatory
evidence [Fleming’s] detention was unreasonably prolonged.” (Ud. § 266.)

 

 
Case 1:18-cv-04866-GBD Document 146 Filed 05/05/20 Page 6 of 7

of Gottdiener vy. Sater, 35 F. Supp. 3d 402, 403-04 (S.D.N.Y. 2014)); see also Weiss v. El Al Israel
Airlines, Ltd., 471 F. Supp. 2d 356, 358 (S.D.N.Y. 2006) (“A motion for reconsideration is not an
opportunity for a losing party to advance new arguments to supplant those that failed in the prior
briefing of the issue.”). Plaintiff provides no justification for any failure to raise these issues
previously.

Additionally, Plaintiff contends that this Court failed to apply an exception to Heck, which
courts apply in circumstances where a plaintiff cannot effectively challenge the validity of his
conviction or plea because habeas was reasonably unavailable, and the unavailability is due to no
lack of diligence on his part. (Pl.’s Mem. at 6.) Plaintiffs alternative argument fares no better, as
she principally repeats the argument that this Court previously considered and rejected. (Compare
Pls MTD Opp’n at 28 (contending that “[a]s a pretrial detainee, [Fleming] had no realistic path
to habeas relief... and [w]hen he finally pled guilty, under duress because of his urgent need for
competent medical care, he was fighting for his life and [was] in no position to challenge that
plea.”), with Pl.’s Mem. at 6 (arguing that “habeas was never available to [Fleming] before his
guilty plea and it was impossible for him to bring a habeas or any other challenge after his
sentencing” due to his illness).) Therefore, Plaintiff's alternative argument fails to provide a basis
to reconsider the August 27, 2019 decision. Accordingly, without overlooked controlling

decisions or data, this Court need not reconsider its August 27, 2019 decision.

|

 

 
Case 1:18-cv-04866-GBD Document 146 Filed 05/05/20 Page 7 of 7

HI. CONCLUSION
Plaintiff's motion for reconsideration, (ECF No. 129), is DENIED. The Clerk of Court is

instructed to close the motion accordingly.

Dated: May 5, 2020
New York, New York

SO ORDERED.

Gum 6. Dole
GEPREY B. DANIELS
nited States District Judge

 

 
